Citation Nr: 1136212	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent, prior to April 2, 2010, and in excess of 50 percent, from April 2, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosely, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1969 and from November 1982 to February 1986.  The Veteran served in Vietnam, and was awarded the Combat Infantryman Badge and the Purple Heart.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, in part, denied the Veteran's claims of entitlement to service connection for PTSD and entitlement to TDIU.

When this case was previously before the Board in October 2009, the Board granted service connection for PTSD and remanded the TDIU issue for additional development.  A February 2010 rating decision implemented the service connection grant, assigning an effective date of March 22, 2004 (the date of receipt of the Veteran's claim for service connection), and an initial disability rating of 30 percent.  The Veteran disagreed with that disability rating.  Subsequently, a November 2010 rating decision increased the disability rating for PTSD to 50 percent, effective from April 2, 2010.  

In an April 2011 remand, the Board remanded the case for additional development.  The case is now before the Board for final appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

Since March 22, 2004, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for PTSD have been met since March 22, 2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130; Diagnostic Code 9411 (2010)

2.  The TDIU issue is rendered moot.  38 C.F.R. § 4.16 (a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

Based on a thorough review of the record, the Board finds that the evidence shows that the Veteran's PTSD symptoms most closely approximate the criteria for a 100 percent evaluation, and have done so since March 22, 2004, the date of the claim.  38 C.F.R. § 4.7. 

In so finding, the Board observes that a September 2004 private report by W.E.C., Ph.D., sets forth the relevant history, the Veteran's subjective complaints, and current examination results in great detail.  Significantly, Dr. W.E.C. prepared his 25-page psychological report after participating in 15 prior therapy sessions with the Veteran.  The report provides that the Veteran chose to retire from the Postal Service with just under 30 years of federal service due to what he felt was discrimination against him as a Veteran.  The Veteran had an Axis I diagnosis of PTSD, chronic and severe, with delayed onset, due to combat stress.  The Veteran's Axis V current GAF score was 42, with the highest during the prior 12 months being 46.  

The report of an April 2009 private examination by J.M., Ph.D., provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, prior examination findings, and current examination results in great detail.  The Veteran's wife had left him the prior September following an argument between the Veteran and his son.  The resulting Axis I diagnosis was PTSD, chronic, severe; major depressive disorder; and alcohol dependence, related to PTSD.  The Axis V GAF score was 42: daily, intrusive recollections; profound sleep disturbance; abiding and out-of-control anger; the Veteran's alcoholism clearly affected his global functioning, but it was part and parcel of his PTSD.  In a summary section, the examiner reiterated that the Veteran's very severe depression and alcoholism were related to his PTSD.  

Drs. W.E.C. and J.M. based their reports on what the Veteran revealed through thorough psychological examinations.  Their diagnoses were based on the Veteran's own responses to specific questions elicited after explanation of PTSD symptomatology.  Indeed, Dr. W.E.C. found that the Veteran re-experiences his in- service trauma daily, avoids talking to others about his trauma, trusts almost no one, is a loner, has difficulty concentrating, sleeps poorly, overacts to stimuli he perceives to be out of place, and is hypervigilant with a marked startle response. 

Dr. J.M.'s April 2009 report demonstrates a complete review of all prior evidence of record, and includes analysis of psychometric testing results which were not administered at any prior examination.  Pertinently, the Veteran's test scores demonstrated feelings of hopelessness, dissatisfaction or boredom with everything, feelings of being punished, irritation, indecision, feelings he must push himself hard to do anything, and sleep disturbance.  Dr. J.M. remarked that the Veteran's score of 77 on the Penn Inventory [for assessing PTSD] was "over twice the cutoff score of 35" and was the highest score he had ever seen. 

The Board additionally notes that the PTSD symptomatology observed and documented by Drs. W.E.C. and J.M. in their respective reports is consistent with the symptomatology noted in the other evidence of record, to include April 1993 private treatment records demonstrating treatment for anxiety, sleeping problems, flashbacks, and rage, and a January 2005 lay statement from the Veteran's wife indicating that the Veteran is "always on guard," has trouble sleeping, has flashbacks, is depressed, and has temper tantrums.  

The report of an April 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and the results of the current examination.  The Axis I diagnosis was PTSD; depressive disorder, NOS; cognitive disorder, NOS; and alcohol dependence, NOS.  The Axis V GAF score from PTSD was 51.  The examiner commented that the Veteran's poor psychosocial functioning was linked with his PTSD, especially with irritability and social withdrawal.  Technically, the Veteran retired due to age and duration of service but he also reported some interpersonal problems in the work setting toward the end of his career.  The examiner stated that, given the Veteran's high level of social avoidance and irritability associated with PTSD, and problems sleeping associated with nightmares and PTSD-related sleep disturbance, the Veteran would likely have difficulty getting along with others in a work setting.  Additional problems keeping pace in a work setting might be attributed to PTSD-related tiredness due to sleep disturbance.  She stated that the Veteran's PTSD and depression associated with PTSD appeared to be the primary cause of his psychosocial impairment.  If he were employed, such symptoms might impact occupational functioning.  

The report of a July 2011 private examination by Dr. J.M. provides that he reviewed the Veteran's claims file, and interviewed the Veteran and his wife.  It sets forth the relevant history, the Veteran's subjective complaints, prior examination findings, and current examination results in great detail.  In pertinent part, the Veteran's wife stated that the Veteran had tried working at Goodwill after leaving the Postal Service but it was a disaster as he could not get along with the employees.  The examination resulted in an Axis I diagnosis of PTSD, chronic and severe; alcohol dependence, continuous, related to PTSD; and major depressive disorder, related to PTSD.  The Axis V GAF score was 40: daily intrusive recollections, flashbacks, nightmares, abiding anger and severe depression.  Dr. J.M. summarized that the Veteran had had very significant occupational and social impairments due to nearly-continuous anxiety and depression.  He had been severely impaired due to deficiencies in impulse control, difficulty in adapting to stressful circumstances, and a profound inability to establish and maintain effective relationships.  Dr. J.M. stated that these were all directly attributable to the Veteran's PTSD symptoms.  Dr. J.M. also stated that the Veteran had been impaired to this extent since at least March 2004.  

The Board is aware that VA examination reports dated in June 2004 and November 2005 specifically rule out a current PTSD diagnosis, and instead diagnose the Veteran with adjustment disorder.  However, the Board's October 2009 decision noted that it found the September 2004 and April 2009 private opinions, which indicate a current diagnosis of PTSD, to be of greater probative value than the VA examiners' opinions to the contrary.  Indeed, the Board stated that it placed little probative value on the June 2004 and November 2005 VA examiners' respective medical assessments.

In addition, the Veteran's wife made statements describing the observable social and occupational impairment caused by the Veteran's PTSD in correspondence to VA, during the July 2011 private examination, and during an August 2011 hearing before the undersigned, that also support a 100 percent evaluation.  These statements are consistent and provide many examples of the Veteran's impairment.  In this regard the Board emphasizes that lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Based on the foregoing, the Board finds that the Veteran's PTSD warrants a 100 percent evaluation, effective March 22, 2004.

Turning to the issue of entitlement to a TDIU, pertinent regulations provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  In this case, as the Board has granted a 100 percent schedular evaluation for PTSD effective the date of claim, the issue of entitlement to TDIU has been rendered moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (a TDIU claim may not be considered when a schedular 100 percent rating is in effect as no additional monetary benefit would accrue to a veteran); see also Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).


ORDER

A 100 percent evaluation for PTSD is granted, effective March 22, 2004, subject to the rules and regulations governing the award of monetary benefits.

The claim for a TDIU is dismissed.


____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


